By JUD GE COLLIER.
On the trial, the plaintiff relied upon an absolute bill of sale for certain negroes, from George Evans, deceased. The defendant, it appears, was the administrator of the decedent. Possession did not accompany the conveyance. On these facts, the presiding judge instructed the'jury, that the bill of sale, if the negroes conveyed were not delivered, was fraudulent against creditors.
The Court, at this term, in Hobbs, v. Bibb a have decided that the possession remaining with the vendor, as it seems it did in this case, is not fraudulent, but only prima facie evidence of fraud. Upon the authority of that case, the Coartare of opinion that the judgment below must be reversed, and the cause remanded; the bill of exceptions is so inartificially drawn, that the Court is unable to discover the pertinency of the other points on which the judge instructed the.jury, and therefore declines an expression of .opinion upon the legal correctness of his instructions.
Reversed and remanded.
Judge Saffold, not sitting.

 Ante p.64,